IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,251-02


EX PARTE DAVID P. MILLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003CR2467-W2 IN THE 175TH DISTRICT COURT

FROM BEXAR COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
robbery and sentenced to eighteen years' imprisonment. The Fourth Court of Appeals affirmed his
conviction. Miller v. State, No. 04-03-00647-CR (Tex. App.-San Antonio, December 29, 2004, pet.
ref'd). 
	Applicant contends in his first ground that trial counsel was ineffective for not objecting to
the search and seizure of applicant. In his second ground, applicant contends that habeas counsel was
ineffective for not objecting to the trial court's recommendation after we remanded for an evidentiary
hearing in writ number 63,251-01.
	In the present application, the trial court recommended dismissing in part and denying in part.
We agree. Accordingly, applicant's first ground is dismissed. Tex. Code Crim. Proc. art. 11.07 §
4. His second ground is denied. Ex parte Graves, 70 S.W.3d 103 (Tex. Crim. App. 2002).
Filed: September 13, 2006
Do not publish